Hallows, J.
(dissenting in part). I dissent to the part of the opinion which holds the respondent has acquired under sec. 144.05 (2), Stats., a right-of-way to the use of the surface of the appellants’ land. That section does not contemplate, nor should it, that a municipality by its wrongful acts, acts which would otherwise constitute a nuisance, should acquire a right-of-way over the surface of a private owner’s land. The statute con*557templates that a drain is constructed through private property. The majority sees little difference between digging a ditch, letting the waste drain or allowing the discharge to carve out its own canal; that may be so, but the statute still calls for the construction of a drain. And, such construction would prevent the discharge from overflowing the land or from carving out its own canal. The present overflow is caused primarily because of the failure of the village to repair the drain tile through which it has a right-of-way. To let the effects of such wrongful acts constitute the creation of a right-of-way under sec. 144.05 (2) is to misread the statute and to sanction an injustice.